Fein, J., dissents in a memorandum as follows:
I would affirm the order appealed from for the reasons stated by Justice Rubin at Trial Term. The statute (CPLR 4102, subd [a]) and the rules (22 NYCRR 660.4 [c]) plainly require that the jury demand be included in the note of issue. CPLR 4102 (subd [a]) further provides: "If no party shall demand a trial by jury as provided herein, the right to trial by jury shall be deemed waived by all parties.” There is simply no basis for the procedure adopted by the plaintiff in serving two notes of issue, four months apart, each stating plaintiff requested a trial without jury, subject to the reservation: "Plaintiff reserves the right to apply for a jury in the trial part but without prejudice to defendants’ reservation of their rights to oppose such application.” There is no warrant for such reservation. To permit it will effectively subvert the waiver provisions of the statute and court rules and interfere with the court’s management of its own calendars. Reliance on the calendar clerk’s statement does not justify ignoring the plain mandate of the statute and rules. A motion addressed to the court at the time of filing the note of issue would have resolved the question. The majority relies upon CPLR 4102 (subd [e]): "The court may relieve a party from the effect of failing to comply with this section if no undue prejudice to the rights of another party will result.” This plainly confers discretion on the Trial Judge. It was not an abuse of discretion for Justice Rubin to deny the application (see Gonzalez v Concourse Plaza Syndicates, 51 AD2d 42, affd 41 NY2d 414). We should not interfere with the Trial Judges’ management of their overburdened calendars, except in the most exigent circumstances which are not shown here.